IN THE
                          TENTH COURT OF APPEALS

                               No. 10-10-00021-CV

            IN THE ESTATE OF JAMES H. RICE, DECEASED,



                             From the County Court
                            McLennan County, Texas
                          Trial Court No. 2003-0437-PR1


                          MEMORANDUM OPINION


      In an order dated April 20, 2011, the Court found that this appeal was

appropriate for mediation and ordered the parties to mediate this case. The Court’s

Order provided in part:

            Named parties must be present during the entire mediation
      process, … .

             Failure or refusal to attend the mediation as scheduled may result
      in the imposition of sanctions, as permitted by law. If Appellant James
      Rice, Jr. fails to attend the mediation, this appeal will be dismissed.
      See TEX. R. APP. P. 42.3(b), (c). [Emphasis in original.]

      The mediation was held at the McLennan County Dispute Resolution Center on

June 15, 2011. The Court received a June 22, 2011 letter from the Executive Director of

the McLennan County Dispute Resolution Center. That letter states that
        the mediation session ended abruptly when Appellant, James H. Rice, Jr.
        unexpectedly left the premises and did not return, prior to the mediation
        being terminated, adjourned, or recessed by the DRC’s volunteer
        mediator. As a result, the parties were unable to reach any agreement and
        the mediator, in the absence of the Appellant, pronounced the mediation
        terminated with the parties at impasse.

        The Court requested, and has received, statements from the parties’ counsel

about “the circumstances of Appellant’s departure from the mediation and why this

appeal should not be dismissed for failure to comply with the Court’s April 20 Order.”

James has not justified his departure from the mediation. The only explanation, which

the Court finds insufficient, for James’s departure is that he “felt it best to put this

matter in the hands of the Court.” Noah’s counsel’s statement verifies the Executive

Director’s description of the events. James’s departure violated both the letter and spirit

of the Court’s order, which explicitly required him “to attend the mediation” and to “be

present during the entire mediation process.” Accordingly, this appeal is dismissed.

TEX. R. APP. P. 42.3(c).




                                                REX D. DAVIS
                                                Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 10, 2011
[CV06]




Estate of Rice                                                                       Page 2